Stephens, J.
¶18 (concurring) — The majority recognizes Rolando Reyes is not entitled to a new commitment hearing based on the improper closure of a pretrial motion hearing because the motion hearing did not in any way impact the conduct of his commitment trial. See majority at 348. I agree. I write to emphasize that this holding in no way follows from the majority’s discussion of the difference between civil and criminal proceedings generally or its rejection of quasi-criminal protections in sexually violent predator (SVP) proceedings specifically.
¶19 The line of cases supporting the majority’s ultimate holding has nothing to do with distinguishing criminal and civil cases. Indeed, the majority relies on criminal cases, in which violation of the public trial right is well established as structural error. See Waller v. Georgia, 467 U.S. 39, 49-50, 104 S. Ct. 2210, 81 L. Ed. 2d 31 (1984); State v. Momah, 167 Wn.2d 140, 149-50, 217 P.3d 321 (2009); State v. Wise, 176 Wn.2d 1, 19, 288 P.3d 1113 (2012). Quoting Waller, this court recognized early on in our public trial jurisprudence that the remedy for any public trial error “ ‘should be appropriate to the violation.’ ” State v. Bone-Club, 128 Wn.2d 254, 262, 906 P.2d 325 (1995) (quoting Waller, 467 U.S. at 50). We recently explained that although we have said a public trial violation requires a “ ‘new trial,’ ” this is a shorthand description, and a lesser remedy is ap*350propriate where an improperly closed proceeding can be separated from the rest of the trial. State v. Njonge, 181 Wn.2d 546, 554 n.3, 334 P.3d 1068 (2014) (citing Waller, 467 U.S. at 40, and Bone-Club, 128 Wn.2d at 262, as contrasting examples of closed pretrial proceedings that could and could not be separated). Reyes’s civil commitment should be affirmed because he is not entitled to a new commitment trial, and this is the only remedy he seeks. See State v. Beskurt, 176 Wn.2d 441, 446, 457, 293 P.3d 1159 (2013) (lead opinion of C. Johnson, J., and concurring opinion of Stephens, J.) (refusing to remand for lower court to reconsider sealing order when defendant’s sole request was for a new trial); see generally In re Pers. Restraint of Snively, 180 Wn.2d 28, 32, 320 P.3d 1107 (2014) (per curiam) (refusing to grant remedy not sought by petitioner).
¶20 The majority’s entire discussion of whether public trial error is structural in the civil context is unnecessary dicta. I believe it is also incomplete in that the relevant question is not simply whether the “structural” label applies only in criminal cases but, more broadly, whether public trial error in any context is so incapable of review for prejudice or so fundamental to the integrity of judicial proceedings that it must be regarded as presumptively reversible. This is an important question that we should carefully consider in a case in which it is briefed and argued. As the majority acknowledges, Reyes does not argue that public trial error is structural in the civil context but rather that SVP proceedings should be considered akin to criminal trials. See majority at 347.
¶21 As for the majority’s discussion of the civil nature of SVP proceedings, I believe this is also unnecessary and incomplete. It is unnecessary because, as noted, the holding in this case—that Reyes is not entitled to a new commitment trial—turns on the application of criminal public trial cases. It is incomplete because the majority addresses only the line of cases that reject the direct application of certain criminal constitutional provisions to civil SVP proceedings. *351See id. We have recognized, however, that the significant liberty interest at stake in SVP proceedings implicates heightened due process concerns and sometimes requires application of quasi-criminal protections that do not apply in other civil trials. See In re Det. of Stout, 159 Wn.2d 357, 369, 150 P.3d 86 (2007); In re Det. of Halgren, 156 Wn.2d 795, 807-08, 132 P.3d 714 (2006). So, confirming that SVP trials are civil in nature does not, for me, answer the question of how we respond to the closure of an SVP proceeding.
¶22 I am concerned that the majority’s far-ranging discussion will create confusion, especially in its reliance on criminal public trial cases to resolve a matter in which it says criminal cases do not apply. It may also be confusing because the majority implies that Reyes is entitled to some remedy, although its rejection of structural error should reqtdre an examination of whether Reyes was prejudiced by the closure of the pretrial motion hearing. See majority at 348 (“As Reyes does not seek any other remedy, we decline to decide the appropriate remedy, if any, in the present case.”). I believe we would do better by saying less. I join in the decision to affirm Reyes’s commitment on the sole basis that he is not entitled to a new commitment trial.